[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                     FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                               No. 06-12951                       March 29, 2007
                         ________________________              THOMAS K. KAHN
                                                                    CLERK
                     D.C. Docket No. 05-03059 CV-TWT-1

NATIONAL VIATICAL, INC.,

                                                          Plaintiff-Appellant,

GROVER T. MITCHELL,
DORIS E. MITCHELL,

                                                          Interested Parties-
                                                          Appellants,

                                     versus

HON. JOHN OXENDINE, individually and in his
official capacity as Insurance Commissioner of Georgia,

                                                          Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (March 29, 2007)
Before DUBINA and COX, Circuit Judges, and SCHLESINGER,* District Judge.

PER CURIAM:

       The judgment of the district court is affirmed. See Western & Southern Life

Ins. Co. v. State Bd. of Equalization, 451 U.S. 648, 653, 101 S. Ct. 2070, 2075

(1981).

       AFFIRMED.1




       *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
       1
           The Appellee’s Motion for Award of Rule 38 Sanctions is DENIED.

                                               2